        Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 1 of 26




                                                Appendix A

PLAINTIFFS' MOTION FOR LEAVE
TO FILE AMENDED COMPLAINT
[Case No. 3:20-cv-06145-RJB]
           Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 2 of 26




 1
                                                             THE HONORABLE ROBERT J. BRYAN
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9
     C. P., by and through his parents, Patricia
10
     Pritchard and Nolle Pritchard; and                NO.
11   PATRICIA PRITCHARD,
                           Plaintiffs,
12                                                     No. 3:20-cv-06145-RJB
            v.
13
     BLUE CROSS BLUE SHIELD OF ILLINOIS,
14                                                     AMENDED COMPLAINT
                           Defendant.
15                                                     (CLASS ACTION)
16
                                         I.   INTRODUCTION
17          1.      The Affordable Care Act (“ACA”) prohibits discrimination on the basis of
18   sex in health care. This includes the administration, application, and enforcement of any
19   exclusions of gender affirming care by health insurance companies and claims
20   administrators that receive federal financial assistance and participate in health care
21   insurance marketplaces established under the ACA.
22          2.      As a health insurance company and claims administrator, Blue Cross Blue
23   Shield of Illinois (“BCBSIL”) participates in the health care insurance marketplaces and
24   administers dozens of employer-provided benefit plans across the United States. In

25   doing so, and notwithstanding its legal obligation to not discriminate on the basis of sex

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 1                                          3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
           Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 3 of 26




 1   pursuant to Section 1557 of the ACA, BCBSIL administers and enforces plan exclusions

 2   of gender affirming care that deprive transgender people of essential, and sometimes

 3   lifesaving, health care. These exclusions, like the one applied to Plaintiffs, facially, and

 4   categorically, exclude coverage for gender affirming health care that transgender people

 5   may require, including but not limited to counseling, hormone replacement therapy, and

 6   surgical care.

 7          1.3.      Plaintiffs are a fifteen-year-old transgender boy (C.P.) and his mother

 8   (Patricia Pritchard) who are being discriminated against on the basis of sex because

 9   Plaintiff C.P. is transgender.

10          2.4.      As part of the compensation for her employment, Plaintiff Patricia

11   Pritchard receives health care coverage through the Catholic Health Initiatives Medical

12   Plan (“Plan”), which is administered by Blue Cross Blue Shield of Illinois (“BCBSIL”)..

13   Plaintiff C.P. is enrolled in such Plan as a dependent of Ms. Pritchard.

14
            3.        Defendant BCBSIL is a “covered health entity” subject to Section 1557 of

15
     the Affordable Care Act (“ACA”). As a result, it may not discriminate on the basis of sex

16
     in the administration of health benefits. See 42 U.S.C. § 18116(a).

17
            4.5.      Notwithstanding this requirement, BCBSIL administers the Plan according

18
     to its terms and in a manner that deprives transgender enrollees of coverage for

     medically- necessary gender affirming care, i.e. medically necessary treatment of gender
19
     dysphoria—the clinically significant distress that can result from the dissonance between
20
     an individual’s gender identity and sex assigned at birth.
21
            5.6.      Specifically, at the time BCBSIL denied coverage for C.P.’s treatment, the
22
     terms of the Plan stated:
23

24                    Transgender Reassignment Surgery

25                    Not Covered:

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 2                                            3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 4 of 26




                    Benefits shall not be provided for treatment, drugs, medicines,
 1
                    therapy, counseling services and supplies for, or leading to,
 2                  gender reassignment surgery.

 3
     App. A, p. 61 (emphasis in original) (hereinafter referred to as the “Exclusion”).

 4
            6.7.    The sweeping exclusion contained within the Plan, and those likely

 5
     contained within other plans administered by BCBSIL, denies coverage for gender-

 6
     affirming health care, including surgical care, and other health care provided in relation

 7
     to a person’s transgender status and/or gender transition, if BCBSIL determines that the

     care is provided “for or leading to gender reassignment surgery.” In practice, in C.P.’s
 8
     case, BCBSIL has denied coverage for C.P.’s surgical care including the implantation of
 9
     his second Vantas implant, mastectomy and chest reconstruction.
10
            7.8.    The Exclusion contravenesSuch exclusions contravene the well-established
11
     medical consensus that gender- affirming health care can be medically necessary and
12
     even life-saving. Other Plan enrollees who are not transgender do not face a categorical
13
     exclusion barring coverage for health care that is medically necessary for them based on
14
     their sex and receive coverage for the same care that is denied to transgender enrollees.
15
            8.9.    Plaintiffs have been denied coverage for medically necessary gender
16
     affirming health care because C.P. is transgender, based on the Exclusion of gender-
17
     affirming health care in the Plan. Plaintiffs have been forced to incur financial hardship
18
     without the financial protection afforded by coverage through the Plan. Plaintiffs have
19
     also suffered emotional distress, stigmatization, humiliation, and a loss of dignity
20
     because of the Plan’s targeted discrimination against transgender enrollees, which
21
     wrongly deems their health care needs as unworthy of equal coverage.
22
            9.10.   This targeted discrimination against transgender people, which BCBSIL
23
     administers and enforces, violates the ACA’s Section 1557.
24
            10.11. Plaintiffs bring this lawsuit to challenge on behalf of themselves and a
25
     proposed class of similarly situated individuals for declaratory and injunctive relief
26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 3                                           3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                       SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 5 of 26




 1   preventing BCBSIL’s administration of , application, and enforcement of any exclusions,

 2   such as the Plan’s Exclusion despite the non-discrimination requirements of Section 1557

 3   and , that deny coverage for gender affirming health care, including counseling,

 4   hormone replacement therapy, surgical care, and any other health care provided in

 5   relation to a person’s transgender status and/or gender transition. Plaintiffs bring this

 6   lawsuit to obtain a judgment to redressremedy their individual injuries and that of the

 7   proposed class and to have the exclusionadministration of such exclusions declared

 8   unlawful, thereby preventing its enforcementtheir enforcement by BCBSIL. Plaintiffs

 9   also seek damages for their own individual injuries resulting from BCBSIL’s

10   discriminatory administration of the Plan.

11                                        II. PARTIES

12          11.12. Plaintiff C.P. Plaintiff C.P. is a fifteen-year-old transgender boy who is

13   enrolled in the Plan, a health plan administered by BCBSIL. C.P. brings suit by and

14   through his next friends and parents, Patricia Pritchard and Nolle Pritchard.

15          12.13. Plaintiff Patricia Pritchard. Plaintiff Patricia Pritchard is the mother of

16
     C.P. She is employed at St. Michael Medical Center in Bremerton, Washington, which is

17
     part of the Catholic Health Initiatives Franciscan Health System, (“CHI”), now known

18
     as CommonSpirit Health. As part of her employment, Ms. Pritchard receives health

19
     coverage through the Plan, as administered by BCBSIL. C.P. receives health coverage

20
     through the Plan as a dependent of Ms. Pritchard. Ms. Pritchard and C.P. live in

     Bremerton, Washington.
21
            13.14. Blue Cross Blue Shield of Illinois. Defendant Blue Cross Blue Shield of
22
     Illinois (BCBSIL) is a health insurance company and claims administrator. BCBSIL is a
23
     recipient of federal financial assistance and participates in health care insurance
24
     marketplaces established under the ACA. BCBSIL is the claims administrator of the
25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 4                                         3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                     SEATTLE, WASHINGTON 98121
                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
           Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 6 of 26




 1   Plan’s schedule of benefits in which Plaintiff C.P. is enrolled as a dependent of Ms.

 2   Pritchard. BCBSIL is a division of Health Care Service Corporation, a mutual legal

 3   reserve company headquartered in Chicago Illinois. Defendant BCBSIL is not a religious

 4   organization. BCBSIL is a recipient of federal financial assistance and participates in

 5   health care insurance marketplaces established under the Patient Protection and

 6   Affordable Care Act (“Affordable Care Act” or “ACA”).

 7                                   III. JURISDICTION AND VENUE

 8          14.15. This action arises under Section 1557 of the Patient Protection and

 9   Affordable Care Act, 42 U.S.C. § 18116.

10          15.16. This Court has original jurisdiction over the subject matter of this action

11   pursuant to 28 U.S.C. § 1331 because the matters in controversy arise under the

12   Constitution and laws of the United States.

13          16.17. Declaratory relief is authorized by Rules 57 and 65 of the Federal Rules of

14   Civil Procedure, and by 28 U.S.C. §§ 2201 and 2202.

15          17.18. Venue is proper under 28 U.S.C. § 1391(b)(2), because, inter alia, a

16
     substantial part of the events giving rise to the claim occurred in Kitsap County.

17
            18.19. The Court has personal jurisdiction over Defendant BCBSIL because by

18
     agreeing to administer the Plan, which covers residents of the State of Washington,

19
     BCBSIL has knowingly and deliberately engaged in significant activities within the State

20
     of Washington and has created continuing obligations between itself and residents of the

     this forum.
21

22                                   IV. FACTUAL BACKGROUND
            Gender Dysphoria and Its Treatment
23
            19.20. Every individual’s sex is multifaceted, and comprised of a number of
24
     characteristics, including but not limited to chromosomal makeup, hormones, internal
25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 5                                          3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
            Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 7 of 26




 1   and external reproductive organs, secondary sex characteristics, and most importantly,

 2   gender identity.

 3          20.21. Gender identity is a person’s internal sense of their sex. It is an essential

 4   element of human identity that everyone possesses, and a well-established concept in

 5   medicine. Gender identity is innate, immutable, and has biological underpinnings.

 6          21.22. For everyone, gender identity is the most important determinant of a

 7   person’s sex and a fundamental component of human identity.

 8          22.23. A person’s sex is generally assigned at birth based solely on a visual

 9   assessment of external genitalia at the time of birth. External genitalia are only one of

10   several sex-related characteristics and are not always indicative of a person’s sex.

11          23.24. For most people, these sex-related characteristics are all aligned, and the

12   visual assessment performed at birth serves as an accurate proxy for that person’s

13   gender.

14
            24.25. Where a person’s gender identity does not match that person’s sex

15
     assigned at birth, however, gender identity is the critical determinant of that person’s

16
     sex.

17
            25.26. The ability to live in a manner consistent with one’s gender identity is vital

18
     to the health and wellbeing of transgender people.

            26.27. For transgender people, an incongruence between their gender identity
19
     and sex assigned at birth can result in a feeling of clinically significant stress and
20
     discomfort known as gender dysphoria.
21
            27.28. Gender dysphoria is a serious medical condition recognized in the
22
     American Psychiatric Association’s Diagnostic and Statistical Manual of Mental
23
     Disorders, Fifth Edition (“DSM-5”); the World Health Organization’s International
24
     Classification of Diseases, which is the diagnostic and coding compendia for medical
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 6                                           3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                       SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
           Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 8 of 26




 1   professionals; and by other leading medical and mental health professional groups,

 2   including the American Medical Association (“AMA”) and the American Psychological

 3   Association (“APA”). The criteria for diagnosing gender dysphoria are set forth in the

 4   DSM-5 (302.85).

 5          28.29. In addition to clinically significant distress, untreated gender dysphoria

 6   can result in severe anxiety, depression, or even suicidality.

 7          29.30. Untreated gender dysphoria often intensifies with time. The longer an

 8   individual goes without or is denied adequate treatment for gender dysphoria, the

 9   greater the risk of severe harms to the individual’s health.

10          30.31. Gender dysphoria can be treated in accordance with internationally

11   recognized Standards of Care formulated by the World Professional Association for

12   Transgender Health (“WPATH”). WPATH is an international, multidisciplinary,

13   professional association whose mission is to promote evidence-based health care

14
     protocols for transgender people. WPATH publishes Standards of Care that are based

15
     on the best available science and expert professional consensus, and which are widely

16
     accepted as best practices for treating gender dysphoria.

17
            31.32. Under the WPATH Standards of Care, medically necessary treatments

18
     may include, among other things, “[h]ormone therapy” and “[s]urgery to change

     primary and/or secondary sex characteristics (e.g., breasts/chest, external and/or
19
     internal genitalia, facial features, body contouring).”
20
            32.33. The Standards of Care are recognized as authoritative by national medical
21
     and behavioral health organizations such as the AMA and APA, which have both called
22
     for an end to exclusions of gender-affirming care from health insurance and health
23
     benefit plans.
24

25

26
                                                                            SIRIANNI YOUTZ
                                                                      SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 7                                             3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                         SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
           Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 9 of 26




 1          33.34. The individualized steps that many transgender people take to live in a

 2   manner consistent with their gender, rather than the sex they were assigned at birth, are

 3   known as transitioning.

 4          34.35. Transitioning is particular to the individual but typically includes social,

 5   legal, and medical transition.

 6          35.36. Social transition entails a transgender individual living in accordance with

 7   their gender identity in all aspects of life. For example, social transition can include

 8   wearing attire, following grooming practices, and using pronouns consistent with that

 9   person’s gender identity. The steps a transgender person can take as part of their social

10   transition help align their gender identity with all aspects of everyday life.

11          36.37. Legal transition involves steps to formally align a transgender individual’s

12   legal identity with their gender identity, such as legally changing one’s name and

13   updating the name and gender marker on their driver’s license, birth certificate, and

14
     other forms of identification.

15
            37.38. Medical transition, a critical part of transitioning for many transgender

16
     people, includes gender-affirming care that bring the sex-specific characteristics of a

17
     transgender person’s body into alignment with their gender. Gender-affirming care can

18
     involve counseling to obtain a diagnosis of gender dysphoria, hormone replacement

     therapy, surgical care, or other medically necessary treatments for gender dysphoria.
19
            38.39. Hormone replacement therapy involves taking hormones for the purpose
20
     of bringing one’s secondary sex characteristics into typical alignment with one’s gender
21
     identity. Secondary sex characteristics are bodily features not associated with external
22
     and internal reproductive genitalia (primary sex characteristics). Secondary sex
23
     characteristics include, for example, hair growth patterns, body fat distribution, and
24
     muscle mass development. Hormone replacement therapy can have significant
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 8                                            3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 10 of 26




 1   masculinizing or feminizing effects and can assist in bringing a transgender individual’s

 2   secondary sex characteristics into alignment with their true sex, as determined by their

 3   gender identity, and therefore is medically necessary care for transgender people who

 4   need it to treat their gender dysphoria.

 5          39.40. Gender-affirming surgical care might be sought by a transgender person

 6   to better align primary or secondary sex characteristics with their gender identity.

 7   Surgical care can include, but is not limited to, hysterectomies, gonadectomies,

 8   mammoplasties, mastectomies, orchiectomies, vaginoplasties, and phalloplasties. These

 9   treatments are for the purpose of treating gender dysphoria.

10          40.41. These various components associated with transition—social, legal, and

11   medical transition—do not change an individual’s sex, as that is already established by

12   gender identity, but instead bring the individual’s appearance, legal identity, and sex-

13   related characteristics into greater alignment with the individual’s gender identity and

14
     lived experience.

15
            41.42. The consequences of untreated, or inadequately treated, gender dysphoria

16
     are dire. Symptoms of untreated gender dysphoria include intense emotional suffering,

17
     anxiety, depression, suicidality, and other attendant mental health issues. Untreated

18
     gender dysphoria is associated with higher levels of stigmatization, discrimination, and

     victimization, contributing to negative self-image and the inability to function effectively
19
     in daily life. When transgender people are provided with access to appropriate and
20
     individualized gender-affirming care in connection with treatment of gender dysphoria,
21
     these symptoms can be alleviated and even prevented.
22
            42.43. The AMA, APA, American Psychiatric Association, Endocrine Society,
23
     American College of Obstetricians and Gynecologists, American Academy of Family
24
     Physicians, and other major medical organizations have recognized that gender-
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 9                                            3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 11 of 26




 1   affirming care is medically necessary, safe, and effective treatment for gender

 2   dysphoria—and that access to such treatment improves the health and well-being of

 3   transgender people. Each of these groups has publicly opposed exclusions of coverage

 4   of this treatment by private and public health care administrators and payors, like the

 5   Exclusion at issue here.

 6          43.44. WPATH has stated that, like hormone replacement therapy and other

 7   gender-affirming treatments, the “medical procedures attendant to sex reassignment are

 8   not ‘cosmetic’ or ‘elective’ or for the mere convenience of the patient,” but instead are

 9   “medically necessary for the treatment of the diagnosed condition.” Nor are they

10   experimental, because “decades of both clinical research and medical research show that

11   they are essential to achieving well-being for the [transgender] patient.”

12          BCBSIL’s Administration of Health Plans and Exclusions

13          45.    BCBSIL offers health care plans in the health care exchanges established

14
     under the ACA.

15
            46.    BCBSIL also administers health benefits plans for employer groups of

16
     various sizes across the United States, including for CHI.

17
            47.    . Upon information and belief, the Plan administered by BCBSIL on behalf

18
     of CHI alone has thousands of enrollees and beneficiaries.

            48.    Upon information and belief, other health benefit plans administered by
19
     BCBSIL may contain exclusions denying coverage for medically necessary gender
20
     affirming care, like the one described in paragraph 6 of this Amended Complaint, even
21
     though the same treatments are covered for cisgender plan enrollees and beneficiaries.
22
            49.    In 2008, the AMA passed Resolution 122 recognizing gender dysphoria
23
     (then known as gender identity disorder) as a “serious medical condition” which, “if left
24
     untreated, can result in clinically significant psychological distress, dysfunction,
25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 10                                         3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 12 of 26




 1   debilitating depression, and for some people without access to appropriate medical care

 2   and treatment, suicidality and death.” AMERICAN MED. ASS’N, Resolution 122: Removing

 3   Financial Barriers to Care for Transgender Patients (June 16, 2008). The AMA also opposes

 4   categorical exclusions of coverage for treatment of gender dysphoria because “many of

 5   these same treatments … are often covered for other medical conditions” and “the denial

 6   of these otherwise covered benefits for patients suffering from [gender dysphoria]

 7   represents discrimination based solely on a patient’s gender identity.” Id.

 8          50.      In the past, public and private health administrators and payors excluded

 9   coverage for medically necessary treatment of gender dysphoria on the erroneous

10   assumption that such treatments were cosmetic or experimental. Today, the medical

11   consensus recognizes that exclusions of treatment for gender dysphoria on those

12   grounds have no basis in medical science.

13          51.      At all relevant times, BCBSIL was and remains a “health program or

14
     activity” part of which receives federal financial assistance. 42 U.S.C. § 18116. As a result,

15
     BCBSIL was and continues to be a “covered entity” under the Affordable Care Act,

16
     Section 1557.

17
            52.      BCBSIL provided assurances to the U.S. Department of Health and Human

18
     Services that it complies with the requirements of Section 1557. See 45 C.F.R. § 92.5.

            53.      BCBSIL also provided written assurances to C.P. and his parents that it
19
     would comply with the requirements of Section 1557. See App. E, p. 3; see also Apps. F, K,
20
     and L (same).
21
            54.      Despite these assurances, BCBSIL has administered the Plan’s Exclusion of
22
     all treatment that BCBSIL construes to be “for, or leading to, gender reassignment
23
     surgery.” BCBSIL continues to do so, to date.
24

25

26
                                                                           SIRIANNI YOUTZ
                                                                     SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 11                                            3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                         SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 13 of 26




 1          The Denial of Care to C.P.

 2          44.55. Plaintiff C.P. is a boy who is transgender. That means that he was assigned

 3   the sex of female at birth but his gender identity is male.

 4          45.56. C.P.’s birth certificate, social security identification, and passport all

 5   identify him as male. C.P. has identified and lived as male since 2015.

 6          46.57. C.P. has been diagnosed with gender dysphoria.

 7          47.58. Although BCBSIL and the Plan have covered some of C.P.’s past treatment

 8   for gender dysphoria, including injected testosterone medication, treatment by Kevin

 9   Hatfield, M.D., C.P.’s primary care provider, as well as mental health counseling related

10   to this condition, BCBSIL has denied coverage for some of C.P.’s medically-necessary

11   gender-affirming medical care because it is “for or leading to gender reassignment

12   surgery.”

13          48.59. On October 14, 2016, BCBSIL initially approved C.P.’s request for

14
     preauthorization for a Vantas implant, which is a treatment to delay the onset of female

15
     puberty and was prescribed by Dr. Hatfield as medically-necessary to treat C.P.’s gender

16
     dysphoria.

17
            49.60. On November 11, 2016, C.P. received the Vantas implant and sometime

18
     thereafter, payment for the services related to the implant was made by BCBSIL.

            50.61. Despite the payment for services, on February 24, 2017, C.P.’s mother was
19
     told by a BCBSIL representative that coverage for the Vantas implant would be denied.
20
     App. B.
21
            51.62. On April 21, 2017, C.P.’s mother received a letter from BCBSIL which
22
     indicated that coverage was denied because “treatment for transgender services were
23
     [sic] allowed incorrectly under the medical plan.” App. C.
24
            52.63. On May 25, 2017, C.P.’s parents appealed the BCBSIL denial. App. D.
25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 12                                         3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 14 of 26




 1            53.64. On October 19, 2017, C.P.’s parents received a letter from BCBSIL

 2   indicating that the appeal had been received on June 2, 2017, and that a decision would

 3   be made within 15 calendar days, or June 17, 2017, a date that had long since passed.

 4   App. E.

 5            54.65. No formal response from BCBSIL was received by C.P.’s parents until

 6   April 26, 2018, eleven months after the appeal was submitted. App. F. That letter denied

 7   coverage of the service because BCBSIL took the position that it was a “service related to

 8   gender-reassignment” and was therefore excluded under the Plan. However, BCBSIL

 9   indicated that it would not “clawback” the payments already made to C.P.’s providers

10   related to the Vantas implant.

11            55.66. In 2017, the Plan did not include an exclusion of coverage for “gender-

12   reassignment” treatment or treatment for gender dysphoria.

13            56.67. Starting January 1, 2018, the Plan added an exclusion for gender-affirming

14
     treatment. See App. A.

15
              57.68. BCBSIL administers and enforces the Plan Exclusion, denying coverage of

16
     medical care, treatment, and procedures when used to treat gender dysphoria even

17
     when such care, treatments, and procedures are medically necessary. BCBSIL applies the

18
     Exclusion even though it covers the same or similar procedures for other enrollees in the

     Plan.
19
              58.69. BCBSIL applies and enforces the Exclusion even though BCBSIL has
20
     determined that it is illegal for BCBSIL to apply the same or similar Exclusion in its own
21
     insured health plans. See, e.g., App. G.
22
              59.70. In 2018, C.P. was prescribed testosterone cream to treat his gender
23
     dysphoria.
24

25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 13                                          3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                       SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 15 of 26




 1          60.71. After going through a lengthy appeals process, an attorney representing

 2   the Plan (but not BCBSIL) wrote to C.P.’s attorneys and indicated that the Plan’s

 3   Exclusion was limited to only “gender reassignment surgery.” App. H. Specifically, he

 4   represented that “[I]n 2019, the only ‘transgender health service’ specifically excluded

 5   under the Plan is gender reassignment surgery.”

 6          61.72. In July 2019, C.P. and his parents met with his treating physician, Dr.

 7   Hatfield, and his therapist, Sharon Booker, regarding C.P.’s need for a second Vantas

 8   implant and gender-affirming top surgery (specifically, chest reconstruction).

 9          62.73. C.P.’s medical and mental health providers concluded that both

10   procedures were medically necessary to treat his gender dysphoria. Apps. I, J.

11          63.74. Requests for pre-authorization for both procedures were submitted to

12   BCBSIL, and both were denied. Apps. K, L.

13          64.75. C.P. proceeded to have the procedure for the second Vantas implant on

14
     November 6, 2019.

15
            65.76. C.P. received chest reconstruction surgery on December 19, 2019.

16
            66.77. On December 2, 2019, C.P. and his parents appealed the BCBSIL denial.

17
     App. M.

18
            67.78. On December 23, 2019, BCBSIL issued a denial of the appeal, but claimed

     that “our prior response dated April 26, 2018 completed the internal appeal process that
19
     is available to you” even though the 2019 appeal filed by C.P.’s parents was for two
20
     different procedures and the relevant plan language had changed since the 2017 denial
21
     and appeal. See App. N.
22
            68.79. After BCBSIL denied the appeal, it appears to have covered some of the
23
     cost of the medications related to the second Vantas implant, but not other related costs.
24

25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 14                                         3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 16 of 26




 1   See App. O. BCBSIL also continued to deny coverage of nearly all treatment related to

 2   C.P.’s mastectomy and chest reconstruction.

 3          69.80. BCBSIL has never claimed that C.P.’s treatment for his gender dysphoria

 4   is not medically necessary or is “experimental and investigational.”

 5          70.1.   In 2008, the AMA passed Resolution 122 recognizing gender dysphoria

 6   (then known as gender identity disorder) as a “serious medical condition” which, “if left

 7   untreated, can result in clinically significant psychological distress, dysfunction,

 8   debilitating depression, and for some people without access to appropriate medical care

 9   and treatment, suicidality and death.” AMERICAN MED. ASS’N, Resolution 122: Removing

10   Financial Barriers to Care for Transgender Patients (June 16, 2008). The AMA also opposes

11   categorical exclusions of coverage for treatment of gender dysphoria because “many of

12   these same treatments … are often covered for other medical conditions” and “the denial

13   of these otherwise covered benefits for patients suffering from [gender dysphoria]

14
     represents discrimination based solely on a patient’s gender identity.” Id.

15
            71.1.   In the past, public and private health administrators and payors excluded

16
     coverage for medically necessary treatment of gender dysphoria on the erroneous

17
     assumption that such treatments were cosmetic or experimental. Today, the medical

18
     consensus recognizes that exclusions of treatment for gender dysphoria on those

     grounds have no basis in medical science.
19
            72.1.   At all relevant times, BCBSIL was a “health program or activity” part of
20
     which receives federal financial assistance. 42 U.S.C. § 18116. As a result, BCBSIL was a
21
     “covered entity” under the Affordable Care Act, Section 1557.
22
            73.1.   BCBSIL provided assurances to the U.S. Department of Health and Human
23
     Services that it complies with the requirements of Section 1557. See 45 C.F.R. § 92.5.
24

25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 15                                          3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                       SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 17 of 26




 1          74.1.    BCBSIL also provided written assurances to C.P. and his parents that it

 2   would comply with the requirements of Section 1557. See App. E, p. 3; see also Apps. F, K,

 3   and L (same).

 4          75.1.    Despite these assurances, BCBSIL has administered the Plan’s Exclusion of

 5   all treatment that BCBSIL construes to be “for, or leading to, gender reassignment

 6   surgery.” BCBSIL continues to do so, to date.

 7          76.81. BCBSIL agreed to administer the Exclusion in the Plan for Catholic Health

 8   Initiatives/CommonSpirit HealthCHI, even though BCBSIL knew that Plan enrollees

 9   with gender dysphoria needed medical treatment for their condition. It did so despite

10   the non-discrimination assurances BCBSIL provided to the federal government and to

11   the Plan’s enrollees.

12          77.82. Based on information and belief, BCBSIL administered the Exclusion

13   despite its own legal analysis that the Exclusion violates the Affordable Care Act’s

14
     Section 1557.

15
            78.83. BCBSIL has administered the Exclusion to deny coverage of medically

16
     necessary treatment for C.P., because the requested treatment would treat his gender

17
     dysphoria.

18
            79.84. As a result of BCBSIL’s deliberate discriminatory actions, C.P. has not

     received coverage of medically necessary treatment for his gender dysphoria and his
19
     parents have incurred over $10,000 in out-of-pocket expenses.
20
            80.85. C.P. and his parents anticipate that they will incur additional expenses
21
     related to his medically necessary treatment for gender dysphoria, if BCBSIL continues
22
     to administer and enforce the Plan’s Exclusion.
23
            81.86. BCBSIL’s administration of the Exclusion denies transgender enrollees
24
     with gender dysphoria the benefits and health coverage available to other insureds. It is
25

26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 16                                         3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 18 of 26




 1   discrimination on the basis of sex, which includes discrimination on the basis of sex

 2   characteristics, gender identity, nonconformity with sex stereotypes, transgender status,

 3   and gender transition.

 4          82.87. Plaintiff C.P. and his parents have appealed BCBSIL’s denial of coverage

 5   for C.P.’s medically necessary treatment, but his appeals have been denied. While any

 6   further administrative appeals would be futile, no such appeal is required before a claim

 7   may be brought under §1557.

 8          83.88. Because of BCBSIL’s administration and enforcement of the Exclusion,

 9   Plaintiffs have suffered emotional distress, humiliation, degradation, embarrassment,

10   emotional pain and anguish, violation of their dignity, loss of enjoyment of life, and other

11   compensatory damages, in an amount to be established at trial.

12                                   V. CLASS ALLEGATIONS

13          89.    Plaintiffs, on behalf of themselves and all similarly situated individuals,

14   bring this action as a class action pursuant to Rule 23 of the Federal Rules of Civil

15   Procedure.

16
            90.    Class Definitions. Plaintiffs assert their claims against BCBSIL on behalf

17
     of the following class.

18
            91.    The proposed Class is defined as: All individuals who have been, are, or

19
     will be participants or beneficiaries in an ERISA self-funded “group health plan” (as

20
     defined in 29 U.S.C. §1167(1)) administered by BCBSIL that contains a categorical

     exclusion denying or limiting coverage for gender affirming health care, like the
21
     “Transgender Reassignment Surgery” Exclusion contained in the CHI Plan, at any time
22
     on or after November 23, 2014; and who were, are, or will be denied pre-authorization
23
     or coverage of otherwise covered services due to BCBSIL’s administration of such an
24
     exclusion.
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 17                                           3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 19 of 26




 1          92.    Size of Class. The proposed class is expected to be so numerous and

 2   geographically dispersed that joinder of all members is impracticable.

 3          93.    Class Representative C.P.      Named Plaintiff C.P. is a member of the

 4   proposed class. C.P. is a beneficiary in a self-funded group health plan administered by

 5   BCBSIL that contains a categorical exclusion denying coverage for gender affirming

 6   health care, namely, the “Transgender Reassignment Surgery” Exclusion. C.P. has been

 7   prescribed otherwise covered services under the group health plan which have been

 8   denied by BCBSIL under the “Transgender Reassignment Surgery” Exclusion. C.P.’s

 9   claims are typical of the claims of other members of the proposed class and through his

10   mother, he will fairly and adequately represent the interests of the class.

11          94.    Common Questions of Law and Fact. This action requires a determination

12   of whether BCBSIL’s administration of the Transgender Reassignment Surgery

13   Exclusion and other similar exclusions denying coverage for gender affirming health

14
     care in the ERISA self-funded plans that it administers, violates Section 1557 of the

15
     Affordable Care Act. Adjudication of this issue will in turn determine whether BCBSIL

16
     must reprocess all such denied claims and be enjoined from administering such

17
     exclusions now and in the future.

18
            95.    Separate suits would create risk of varying conduct requirements. The

     prosecution of separate actions by proposed class members against BCBSIL would create
19
     a risk of inconsistent or varying adjudications with respect to individual class members
20
     that would establish incompatible standards of conduct. Certification is therefore proper
21
     under Federal Rule of Civil Procedure 23(b)(1).
22
            96.    BCBSIL has acted on grounds generally applicable to the relevant class.
23
     By administering and applying policies and exclusions that result in the denial of
24
     coverage of gender affirming care, BCBSIL has acted on grounds generally applicable to
25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 18                                          3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                       SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 20 of 26




 1   the relevant class, rendering declaratory relief appropriate respecting the entirety of the

 2   class for the particular claim. Certification is therefore proper under Federal Rule of

 3   Civil Procedure 23(b)(2).

 4          97.       Venue. This action can be most efficiently prosecuted as a class action in

 5   the Western District of Washington, where Defendants do business and where C.P.

 6   resides. The case is properly assigned to the Western District of Washington in Tacoma,

 7   because the claim arose in Kitsap County Washington, where Plaintiff resides.

 8          98.       Class Counsel. C.P. and Ms. Pritchard have retained experienced and

 9   competent class counsel. Plaintiffs are represented by Sirianni Youtz Spoonemore

10   Hamburger PLLC, a Seattle-based law firm with significant experience representing

11   individuals who have been denied pension, health or disability benefits under plans

12   governed by both state law and ERISA, as well as in class actions. Plaintiffs are also

13   represented by Lambda Legal Defense and Education Fund, Inc. (“Lambda Legal”), the

14
     nation’s oldest and largest legal organization dedicated to protecting the rights of

15
     lesbian, gay, bisexual, and transgender (“LGBT”) people and everyone living with HIV.

16
     Lambda Legal has extensive federal court experience litigating on behalf of LGBT

17
     people, including regarding transgender people’s access to nondiscriminatory health

18
     care, and has served as class counsel and putative class counsel in a number of LGBT-

     related cases.
19

20                                     VI. CLAIM FOR RELIEF:

21           V.        VIOLATION OF SECTION 1557 OF THE AFFORDABLE CARE ACT
                                           § 1557, ,
22                                     42 U.S.C. § 18116

23          84.99. Plaintiffs re-allege and incorporate each of the allegations in the

24   paragraphs above, as though fully set forth herein.

25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 19                                           3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 21 of 26




 1          100.   Plaintiffs state this cause of action on behalf of themselves and members of

 2   the proposed class for purposes of seeking declaratory and injunctive relief, and

 3   challenge the discriminatory sex-based discrimination arising out of the administration

 4   of the exclusions denying coverage for gender affirming care, such as the Exclusion, both

 5   facially and as applied to Plaintiffs and the proposed class. Named Plaintiffs also state

 6   this cause of action for their individual compensatory damages, including but not

 7   limited to out-of-pocket damages, and consequential damages.

 8          85.101.       Section 1557 of the ACA, 42 U.S.C. § 18116, provides that “an

 9   individual shall not, on the ground prohibited under … title IX of the Education

10   Amendments of 1972 … be excluded from participation in, denied the benefits of, or be

11   subjected to discrimination under, any health program or activity, any part of which is

12   receiving Federal financial assistance….” (emphasis added)..”

13          86.102.       Defendant BCBSIL is a covered “health program or activity” a part

14
     of which receives federal financial assistance and is therefore a “covered entity” for

15
     purposes of Section 1557.

16
            87.103.       Discrimination on the basis of sex characteristics, gender identity,

17
     nonconformity with sex stereotypes, transgender status, or gender transition is

18
     discrimination on the basis of “sex” under Section 1557.

            104.   A covered entity, such as BCBSIL, cannot provide or administer health
19
     insurance or health benefit coverage which contains a categorical exclusion from
20
     coverage for gender-affirming health care, or otherwise impose limitations or restrictions
21
     on coverage for specific health services related to gender transition if such limitation or
22
     restriction results in discrimination against a transgender individual.
23
            105.   Because BCBSIL is a covered entity under Section 1557 of the ACA,
24
     Plaintiffs and members of the proposed class have a right under Section 1557 to receive
25

26
                                                                         SIRIANNI YOUTZ
                                                                   SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 20                                          3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                       SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 22 of 26




 1   health benefits administered by BCBSIL free from discrimination on the basis of sex, sex

 2   characteristics, gender identity, nonconformity with sex stereotypes, transgender status,

 3   or gender transition.

 4          106.    The categorical exclusions of gender affirming care administered by

 5   BCBSIL, on their face and as applied to Plaintiffs and members of the proposed class,

 6   violate Section 1557’s prohibition against discrimination on the basis of sex in a health

 7   program or activity receiving federal financial assistance.

 8          107.    BCBSIL has administered and continues to administer exclusions of gender

 9   affirming care, despite the warning from the U.S. Department of Health and Human

10   Services that “[a]n explicit, categorical (or automatic) exclusion or limitation of coverage

11   for all health services related to gender transition is unlawful on its face.” See 81 Fed.

12   Reg. 31,429. It has done so despite the nondiscrimination assurances it gave to the federal

13   government and its enrollees. It has done so despite its own conclusion that to engage in

14
     such discrimination in its insured plans is illegal.

15
            88.108.       By administering the Plan’s Exclusion as an exclusion of all

16
     medically necessary care “for, or leading to, gender reassignment surgery,” BCBSIL has

17
     drawn a classification that discriminates on the basis of “sex.” Specifically, BCBSIL has

18
     denied C.P. and other similarly situated individuals coverage for medically necessary

     services based on histheir sex, sex characteristics, gender identity, nonconformity with
19
     sex stereotypes, transgender status, or gender transition. Other enrollees whose gender
20
     identity conforms with their sex assigned at birth are able to receive these services, when
21
     medically necessary.
22
            89.1.   A covered entity, such as BCBSIL, cannot provide or administer health
23
     insurance or health benefit coverage which contains a categorical exclusion from
24
     coverage for gender-affirming health care, or otherwise impose limitations or restrictions
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 21                                           3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 23 of 26




 1   on coverage for specific health services related to gender transition if such limitation or

 2   restriction results in discrimination against a transgender individual.

 3           90.    Because BCBSIL is a covered entity under Section 1557 of the ACA,

 4   Plaintiffs have a right under Section 1557 to receive health benefits administered by

 5   BCBSIL free from discrimination on the basis of sex, sex characteristics, gender identity,

 6   nonconformity with sex stereotypes, transgender status, or gender transition.

 7           91.    BCBSIL continues to administer the Exclusion, despite the warning from

 8   the U.S. Department of Health and Human Services that “[a]n explicit, categorical (or

 9   automatic) exclusion or limitation of coverage for all health services related to gender

10   transition is unlawful on its face.” See 81 Fed. Reg. 31,429. It has done so despite the non-

11   discrimination assurances it gave to the federal government and its enrollees. It has done

12   so despite its own conclusion that to engage in such discrimination in its insured plans

13   is illegal.

14
             92.109.      By excluding coverage of all health care related to gender dysphoria

15
     or any other care BCBSIL determines is “for, or leading to, gender reassignment

16
     surgery,” BCBSIL has intentionally discriminated, and continues to discriminate on the

17
     basis of sex, against Plaintiffs C.P. and Patricia Pritchard and similarly situated

18
     individuals in violation of Section 1557.

             110.   BCBSIL has discriminated against Plaintiffs and the members of the
19
     proposed class on the basis of sex in violation of Section 1557 and have thereby denied
20
     Plaintiffs and the members of the proposed class the full and equal participation in,
21
     benefits of, and right to be free from discrimination in a health program or activity.
22
             111.   Plaintiffs and the members of the proposed class have been and continue
23
     to be injured by BCBSIL’s administration, application, and enforcement of exclusions to
24
     deny coverage for gender affirming care, such as the “Transgender Reassignment
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 22                                           3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 24 of 26




 1   Surgery” Exclusion, and are entitled to reprocessing of all claims wrongfully denied and

 2   all medical expenses never submitted for consideration by the Plan as a result of any

 3   such exclusions.

 4          93.112.       As a result of the Exclusion, BCBSIL’s administration of exclusions

 5   of coverage for gender affirming care, Plaintiffs have suffered harm, including but not

 6   limited to emotional distress, stigmatization, humiliation, a loss of dignity, and financial

 7   harm. By knowingly and intentionally offering and administering health care coverage

 8   to Plaintiffs that discriminates on the basis of sex, BCBSIL has intentionally violated the

 9   ACA, for which the named Plaintiffs are entitled to compensatory damages, including

10   but not limited to out-of-pocket damages, and consequential damages.

11          94.113.       Without reprocessing, declaratory and injunctive relief from the

12   Plan’sBCBSIL’s ongoing, discriminatory Exclusionadministration of the exclusions of

13   coverage for gender-affirming care, Plaintiffs and proposed class members have suffered

14
     and will continue to suffer irreparable harm in the future.

15                               VI.VII.   DEMAND FOR RELIEF

16
            WHEREFORE, Plaintiffs request that this Court:

17
            1.      Enter judgment on behalf of Plaintiffs and the members of the proposed

18
     classes due to BCBSIL’s discrimination on the basis of sex in violation of the Affordable

19
     Care Act’s Section 1557;

20
            2.      Declare that BCBSIL violated Plaintiffs’ rightsthe rights of Plaintiffs and

     the members of the proposed classes under Section 1557 of the ACA when it
21
     administered and enforced the Plan’s Exclusion and similar exclusions of all treatment
22
     “for, or leading to, gender reassignment surgery,” and/or other Plan provisions, policies
23
     or practices that wholly exclude or impermissibly limit coverage of gender-affirming
24
     health care;
25

26
                                                                          SIRIANNI YOUTZ
                                                                    SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 23                                           3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                        SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
          Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 25 of 26




 1          3.     Enjoin BCBSIL, its agents, employees, successors, and all others acting in

 2   concert with them, from administering or enforcing health benefit plans that exclude

 3   coverage for gender-affirming health care, including applying or enforcing the Plan’s

 4   Exclusion of services “for, or leading to, gender reassignment surgery,” and other similar

 5   exclusions in the health benefit plans BCBSIL administers and enforces, in violation of

 6   the Affordable Care Act during the class period, now and in the future;

 7          4.     Require BCBSIL, its agents, employees, successors, and all others acting in

 8   concert with them, to reprocess and when, medically necessary and meeting the other

 9   terms and conditions under the relevant plans, provide coverage (payment) for all

10   denied pre-authorizations and denied claims for coverage during the Class Period that

11   were based solely upon exclusions for gender-affirming care, including but not limited

12   to, the Plan’s Exclusion of services “for or leading to gender reassignment surgery;”

13          4.5.   Enter judgment in favor of the named Plaintiffs for damages in an amount

14
     to be proven at trial that would fully compensate Plaintiffs for their financial harm,

15
     emotional distress and suffering, embarrassment, humiliation, pain and anguish,

16
     violations of their dignity, and other damages due to BCBSIL’s conduct in violation of

17
     Section 1557 of the Affordable Care Act;

18
            5.6.   Award Plaintiffs their attorneyreasonable attorneys’ fees and, costs, and

     expenses under 42 U.S.C. §1988 and all other applicable statutes; and
19
            6.7.   Award such other and further relief as is just and proper.
20
            DATED: September 10, 2021.
21

22                                              SIRIANNI YOUTZ
                                                SPOONEMORE HAMBURGER PLLC
23
                                                  /s/ Eleanor Hamburger
24                                              Eleanor Hamburger (WSBA #26478)
                                                3101 Western Avenue, Suite 350
25
                                                Seattle, WA 98121
26
                                                                        SIRIANNI YOUTZ
                                                                  SPOONEMORE HAMBURGER PLLC
      AMENDED COMPLAINT – 24                                         3101 WESTERN AVENUE, SUITE 350
      [Case No. 3:20-cv-06145-RJB]                                      SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
         Case 3:20-cv-06145-RJB Document 26-1 Filed 09/10/21 Page 26 of 26




                                       Tel. (206) 223-0303; Fax (206) 223-0246
 1
                                       Email: ehamburger@sylaw.com
 2
                                       LAMBDA LEGAL DEFENSE AND
 3                                     EDUCATION FUND, INC.
 4                                       /s/ Omar Gonzalez-Pagan
                                       Omar Gonzalez-Pagan*
 5
                                       120 Wall Street, 19th Floor
 6                                     New York, NY 10005
                                       Tel. (212) 809-8585; Fax (212) 809-0055
 7                                     Email: ogonzalez-pagan@lambdalegal.org
 8
                                       JENNIFER C. PIZER*
 9                                     4221 Wilshire Boulevard, Suite 280
                                       Los Angeles, California 90010
10
                                       Tel. (213) 382-7600; Fax (213) 351-6050
11                                     Email: jpizer@lambdalegal.org

12                                     *Application for admission*Admitted pro hac vice
                                       forthcoming.
13

14
                                       Attorneys for Plaintiffs

15

16

17

18

19

20

21

22

23

24

25

26
                                                                  SIRIANNI YOUTZ
                                                            SPOONEMORE HAMBURGER PLLC
     AMENDED COMPLAINT – 25                                    3101 WESTERN AVENUE, SUITE 350
     [Case No. 3:20-cv-06145-RJB]                                 SEATTLE, WASHINGTON 98121
                                                             TEL. (206) 223-0303 FAX (206) 223-0246
